John A. Fogleman, Justice, concurring. I concur in the majority opinion. I believe, however, that appellant’s contentions as to Points 1 and 5 are somewhat broader in scope than would appear from the majority opinion. In his motion for new trial, appellant asserted that there was error in the denial of his "Demurrer-Exception and Second Motion to Quash Information.” As appears from the excerpt of this pleading quoted in the majority opinion, its substance made it, in the alternative, a motion for a further bill of particulars in respect to the particular deficiencies alleged in the pleading. The only such particular upon which appellant now relies was the failure to state the actual ownership of the money alleged to have been taken by him. Our statute requires that the state, upon request of a defendant, file a bill of particulars setting out the act or acts upon which it relies for a conviction. Ark. Stat. Ann. § 43-1006 (Repl. 1964). This section was a part of Initiated Act No. 3 of 1936. We have recognized that the purpose of this act was to simplify procedures and eliminate technical defenses. See Underwood v. State, 205 Ark. 864, 171 S. W. 2d 304. This act was implemented by Ark. Stat. Ann. §§ 43-804, 805 (Repl. 1964). See Leflar, The Criminal Procedure Reforms of 1936— Twenty Years After, 11 Ark. Law Rev. 117, 129, et seq. This statute specifically requires that a bill of particulars "state the act relied upon by the state in sufficient details as formerly required by an indictment” and only "with sufficient certainty to apprise the defendant of the specific crime with which he is charged, in order to enable him to prepare his defense.” A supplemental bill may be required only if the original one is "not sufficiently definite to apprise the defendant of the specific crime with which he is charged.” Prior to the initiated act, it was only required that an indictment contain the title of the prosecution, the name of the court in which presented, the name of the parties and “a statement of the acts constituting the offense, in ordinary and concise language and in such a manner as to enable a person of common understanding to know what is intended.” See Crim. Code § 121, C. & M. Dig. § 3028. It was not error on the part of the trial court to deny a request for a further bill of particulars since the information and the bill of particulars furnished contained all the matters required by the former statute to make a good indictment by grand jury. Brockelhurst v. State, 195 Ark. 67, 111 S. W. 2d 527; Bryant v. State, 208 Ark. 192, 185 S. W. 2d 280; Bennett v. State, 201 Ark. 237, 144 S. W. 2d 476, 131 A. L. R. 908. The act or acts were certainly stated in the information and bill of particulars in sufficient detail to apprise the defendant of the specific crime with which he was charged to the extent necessary to enable him to prepare his defense. Lee v. State, 229 Ark. 354, 315 S. W. 2d 916. This is all that is required. Appellant does not actually argue that he was unable to prepare his defense. He merely asserts that, lacking the information as to the actual owner of the money, his attorneys could not properly interrogate and exercise challenges of prospective jurors who might have affiliation with such owner. This certainly is not what is contemplated as preparation of his defense in Ark. Stat. Ann. § 43-804. A reversal based upon such a construction would certainly conflict with Ark. Stat. Ann. § 43-1012 (Repl. 1964) which provides that the sufficiency of an indictment shall not be affected by any defect which does not tend to the prejudice of the substantial rights of the defendant on the merit. We have held both before and after the adoption of Ark. Stat. Ann. § 43-804 that the defect must prejudice dedefendant’s right on the merits. See Green v. State, 185 Ark. 1098, 51 S. W. 2d 511; Kansas City Southern Ry. Co. v. State, 194 Ark. 80, 106 S. W. 2d 163; Underdown v. State, 220 Ark. 834, 250 S. W. 2d 131; Edwards v. State, 244 Ark. 1145, 429 S. W. 2d 92. We have gone so far as to hold that even an erroneous allegation as to ownership of property taken did not affect any substantial right of the defendant charged, because the offense was described with such certainty as to identify the act so there could be no doubt about the particular offense charged. Tucker v. State, 194 Ark. 528, 108 S. W. 2d 890. See also Ark. Stat. Ann. §§ 43-1011 and 1014 (Repl. 1964). While the circuit court may well have the discretion to grant a motion for such particulars as those requested by appellant, there is no reversible error in its failure to do so. Silas v. State, 232 Ark. 248, 337 S. W. 2d 644, cert. denied, 365 U. S. 821, 81 S. Ct. 705, 5 L. Ed. 2d 698. I understand appellant’s third point to be based wholly upon his contention that there was no felonious asportation. He argues that the evidence does not show that he ever had absolute possession of the money, because Daniels’ control of it was never completely severed. This argument is based upon evidence that there were probably five state police officers and five federal officers in the immediate vicinity, that there was aerial observation of Daniels’ meeting with Powell, and that Daniels had a walky-talky radio transmitter in his boot by which he could communicate with the plane conducting the observation and two automobiles manned by United States Treasury Department officials, one of which was at a highway intersection and another at a parking lot nearby. The other officers were alerted by radio message in a few seconds after Daniels discovered that the money had been switched. This argument seems wholly untenable to me. According to the evidence, the money was in Powell’s possession until he was arrested. During that interval Daniels’ possession was totally severed, and Powell was not sufficiently under his control so that the money could be said to be in either possession or control of Daniels.